Title: Drafts of Messages to Congress, 6 December 1805
From: Jefferson, Thomas
To: 


                                          
                            
                            [6 Dec. 1805; 24 Feb. 1806]
                        
                  The enclosed letter &c
                  
                  it is sent  in a separate & confidential message because it’s publication may discourage frank communicns between our ministers & the govmts with which they reside.
                  
                  for exploring the waters of the country ceded by the Convention with France of Apr. 30. 1803, & the Indian nation’s inhabiting the same for the purpose of establishing commerce with them.
               